Opinion by
Willson, J.
§ 252. Landlord’s lien; abandonment or waiver of. When a landlord sues to recover rent, and for the enforcement of his lien upon the property of the tenant, which has been seized under a distress warrant, and takes a judgment merely for the rent due, and does not insist upon a foreclosure of his lien in the suit, and there is no foreclosure adjudged, he thereby waives and abandons his lien, and such lien no longer constitutes a right to the property levied on under the distress warrant, and cannot support a claim to the property in a trial'of the *193right of the property. [Wise v. Old, 57 Tex. 514; Toland v. Swearengen, 39 Tex. 447; Johnson v. Murphy, 17 Tex. 216; W. & W. Con. Rep. § 1222.]
June 11, 1884.
Affirmed.